DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by McGee (USPGPub 2008/0047664 A1).

McGee discloses a double-sided adhesive sheet with liners (Abstract; Figure 1; Paragraph 0028) comprising: a double-sided adhesive sheet of which both surfaces comprise adhesive faces (Figure 1, #2 and 3); a first release liner that is affixed to the one adhesive face in a peelable state, and comprises a first release face having a low peel strength (Paragraph 0028, wherein the release is removed first to attach the adhesive to a surface prior to removal of release liner 5); and a second release liner that is affixed to the other adhesive face in a peelable state (Figure 1, #5), and comprises a second release face having a higher peel strength than that of the first release face (Figure 1, #5; Paragraph 0028, wherein the release liner is removed after the first release liner.), wherein the first release liner is arranged on a portion overlapping a part of a peripheral edge of the double-sided adhesive sheet in a two-dimensional view (Figure 1, #2 and 5), and comprises a non-intimate contact portion that does not come into intimate contact with the one adhesive face (Figure 1, #6) as in claim 1. Regarding claim 3, the non-intimate contact portion comprises one or more recesses formed on a side closer to the first release face (Figure 1, #6, wherein the fold in the release liner forms a recess). As in claim 7, the double-sided adhesive sheet is used in a display panel comprising a display region and a non-display region arranged around the display region, and is used so that the peripheral edge overlaps the non-display region in a two-dimensional view, and the non-intimate contact portion is arranged in a portion overlapping, in a two-dimensional view, a part of the peripheral edge overlapping the non-display region (Figure 1, #6; A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The adhesive of McGee may be adhered to any surface.). With respect to claim 8, the double-sided adhesive sheet has a quadrangular shape in a two-dimensional view (Figure 1).

Claims 1, 3, 4, and 6 – 8 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Horiguchi et al. (USPGPub 2013/0142982 A1).

Horiguchi et al. discloses a double-sided adhesive sheet with liners (Figures; Abstract) comprising: a double-sided adhesive sheet of which both surfaces comprise adhesive faces (Figure 2, #2; Figure 3, #21); a first release liner that is affixed to the one adhesive face in a peelable state, and comprises a first release face having a low peel strength (Figure 2, #3; Paragraph 0083); and a second release liner that is affixed to the other adhesive face in a peelable state, and comprises a second release face having a higher peel strength than that of the first release face (Figure 2, #1; Figure 3, #11; Paragraph 0083), wherein the first release liner is arranged on a portion overlapping a part of a peripheral edge of the double-sided adhesive sheet in a two-dimensional view (Figure 2, #1; Figure 3, #11), and comprises a non-intimate contact portion that does not come into intimate contact with the one adhesive face (Figure 3, #5) as in claim 1. Regarding claim 3, the non-intimate contact portion comprises one or more recesses formed on a side closer to the first release face (Figure 3, #5). For claim 4, the non-intimate contact portion is arranged in a portion overlapping, in a two-dimensional view, a corner of the double-sided adhesive sheet in a part of the peripheral edge (Figure 3, #5). With regard to claim 6, the first release liner is larger than the second release liner in a two-dimensional view (Figure 2, #1 and 3; Paragraph 0155 – 0157).  As in claim 7, the double-sided adhesive sheet is used in a display panel comprising a display region and a non-display region arranged around the display region, and is used so that the peripheral edge overlaps the non-display region in a two-dimensional view, and the non-intimate contact portion is arranged in a portion overlapping, in a two-dimensional view, a part of the peripheral edge overlapping the non-display region (Figure 2, #4; A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The adhesive of Horiguchi et al. may be adhered to any surface. Paragraph 0158). With respect to claim 8, the double-sided adhesive sheet has a quadrangular shape in a two-dimensional view (Figure 1).

Claims 1, 2, 4, 5, 7 and 8 are rejected under 35 U.S.C. 102(a)(1) and (a)92) as being anticipated by Downs et al. (USPGPub 2005/0084641 A1).

 Downs et al. discloses a double-sided adhesive sheet with liners (Figures 1 and 2, #34; Abstract), comprising: a double-sided adhesive sheet of which both surfaces comprise adhesive faces (Figures 1 and 2, #34; Paragraph 0051); a first release liner that is affixed to the one adhesive face in a peelable state, and comprises a first release face having a low peel strength (Figures 1 and 2, #36; Paragraph 0060); and a second release liner that is affixed to the other adhesive face in a peelable state, and comprises a second release face having a higher peel strength than that of the first release face (Figures 1 and 2, #32; Paragraph 0060), wherein the first release liner is arranged on a portion overlapping a part of a peripheral edge of the double-sided adhesive sheet in a two-dimensional view (Figures 1 and 2, #36), and comprises a non-intimate contact portion that does not come into intimate contact with the one adhesive face (Figure 1 and 2, #36, the part of the release liner not touching the adhesive) as in claim 1. With respect to claim 2, the non-intimate contact portion comprises a hole passing through the first release liner in a thickness direction (Figure 2, #54; Figure 8; Paragraphs 0063 and 0064, wherein perforations are holes).  For claim 4, the non-intimate contact portion is arranged in a portion overlapping, in a two-dimensional view, a corner of the double-sided adhesive sheet in a part of the peripheral edge (Figure 2, #54; Figure 8; Paragraphs 0063 and 0064). In claim 5, the first release liner and the second release liner are larger than the double-sided adhesive sheet in a two-dimensional view (Figures 1 and 2, #32 and 36).  As in claim 7, the double-sided adhesive sheet is used in a display panel comprising a display region and a non-display region arranged around the display region, and is used so that the peripheral edge overlaps the non-display region in a two-dimensional view, and the non-intimate contact portion is arranged in a portion overlapping, in a two-dimensional view, a part of the peripheral edge overlapping the non-display region (Figures 1 and 2, #34; A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The adhesive of Downs et al. may be adhered to any surface. Paragraphs 0051 and 0052). With respect to claim 8, the double-sided adhesive sheet has a quadrangular shape in a two-dimensional view (Figures).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496.  The examiner can normally be reached on 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
February 26, 2021